Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
					     REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly recited “Mv being 640 Pa·s or lower” encompassing 50 Pa·s for example of claim 2 does not have support in the originally filed specification and thus it  Pa·s to 640 Pa·s and Mw of ranging from 194,000 to 226,000.
Choosing a range (i.e. Mv being 640 Pa·s or lower) from the original disclosure would require a reasonable support from the specification.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  The instant specification does not teach any particular range of the Mv.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okura et al (US 2015/0144348 A1).
Okura et al teach a downhole tool such as a ball sealer comprising a polyglycolic acid in abstract and [0001].
Example 1 of Okura et al teaches a polyglycolic acid having a melt viscosity of 600 Pa·s at a temperature of 270oC and a shear rate of 120 sec-1 in which injection molding is further taught.  The example 1 does not specify a weight average molecular weight, but Okura et al further each a polyglycolic acid having a preferred weight average molecular weight of 70,000-500,000 and a preferred melt viscosity of 200-1500 Pa·s at a temperature of 270oC and a shear rate of 120 sec-1 in [0027].  
In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Okura et al further teach a large effect of suppressing in-water thickness reduction rate in [0026] which would make the recited property of claim 4 obvious.
The weight average molecular weight of at least about 212,400 would be need for the melt viscosity of 600 Pa·s for satisfying the recited equation of claim 2.  The polyglycolic acid of Example 1 of Okura et al would be expected to have the weight average molecular weight of at least about 212,400 or less than 212,400 and choosing at least about 212,400 would be at least obvious since a court held that very limited choice (i.e. higher or lower than about 212,400) is anticipation.  See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
 the weight average molecular weight of at least about 212,400 for the melt viscosity of 600 Pa·s taught by Okura et al since such weight average molecular weight and melt viscosity would fall within scope of the polyglycolic acid taught by Okura et al absent criticality of the recited weight average molecular weight.
 
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Okura et al (US 2015/0144348 A1) as applied to claims 2-4, 6 and 7 above, and further in view of JP 2015-108281 (June 11, 2015) used for a date purpose and its equivalent US 2016/029407 A1 (Oct. 13, 2016) to Takahashi et al and Masaki et al (US 2015/0361326 A1, Dec. 17, 2015).
The instant claims 5 and 8 further recite 700 ppm or grater of a phosphorus compound and solidification and extrusion molding, respectively, over Okura et al.
Takahashi et al (US) teach a plug for well drilling comprising a polyglycolic acid and employing other additives including degradation accelerators in [0102].  Takahashi et al further teach injection molding and solidification and extrusion molding in [0151].
Masaki et al teach employing 0.01-10 parts by mass of an organophpsphorus compound in abstract and [0008-0011] for biodegradable polyesters including polyglycolic acid in [0027].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well known degradation accelerators for biodegradable polyesters including polyglycolic acid such as organophpsphorus  injection molding and solidification and extrusion molding is well-known as taught by Takahashi et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 2-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Okura et al (US 2015/0290858 A1) in view of Yamane et al (US 7,067,611).
Okura et al teach a downhole tool or component thereof such as plug for well drilling ([0020]) comprising a polyglycolic acid having a weight average molecular weight of 100,000-300,000 and a melt viscosity of 100-2000 Pa·s at a temperature of 270oC and a shear rate of 122 sec-1 in abstract in which solidification- and extrusion-molding are further taught.
Okura et al teach a strength tolerating a load of 58,800 to 196,000N even at a temperature of 100oC in [0052] which would be expected to meet the instantly recited crushing strength of 40 kN or greater in a crushing test at a low temperature of 23oC of claim 3 as well as the recited thickness reduction of claim 4.
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
It has been held that where the general conditions of claim are disclosed in the prior art, discovering the optimum or workable ranges would involve only routine skill in the art, In re Aller, 220 F.2d 454,456 (CCPA 1955, 105 USPQ 223).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
The instant polyglycolic acid is known in the art.
Yamane et al teach a polyglycolic acid having a weight average molecular weight of 245,000 and a melt viscosity of 500 Pa·s at a temperature of 240oC and a shear rate of 122 sec-1 in table 2 (example 4) which would meet the instant polyglycolic acid as well as fall within scope of  Okura et al.  The melt viscosity of the example 4 would be even inherently lower than the 500 Pa·s when measured at a temperature of 270oC and a shear rate of 122 sec-1 since the melt viscosity would decrease at a higher temperature.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the polyglycolic acid taught in the example 4 of Yamane et al for obtaining the instant downhole tool member in Okura et al since Okura et al  the polyglycolic acid having the weight average molecular weight and melt viscosity falling within scope of the instant polyglycolic acid which is well-known as taught by Yamane et al absent showing otherwise.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okura et al (US 2015/0290858 A1) in view of Yamane et al (US 7,067,611) as applied to claims 2-4, 6 and 8 above, and further in view of JP 2015-108281 (June 11, 2015) used for a date purpose and its equivalent US 2016/029407 A1 (Oct. 13, 2016) to Takahashi et al and Masaki et al (US 2015/0361326 A1, Dec. 17, 2015).
The instant claims 5 and 7 further recite 700 ppm or grater of a phosphorus compound and injection-molding, respectively, over Okura et al and Yamane et al.
Takahashi et al (US) teach a plug for well drilling comprising a polyglycolic acid and employing other additives including degradation accelerators in [0102].  Takahashi et al further teach injection molding and solidification and extrusion molding in [0151].
Masaki et al teach employing 0.01-10 parts by mass of an organophpsphorus compound in abstract and [0008-0011] for biodegradable polyesters including polyglycolic acid in [0027].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well known degradation accelerators for biodegradable polyesters including polyglycolic acid such as organophpsphorus compound taught by Masaki et al in the composition of Okura et al and Yamane et al in order to enhance a biodegradabilty of the polyglycolic acid since utilization of the degradation accelerators is well known as taught by Takahashi et al and Masaki et al  injection molding and solidification and extrusion molding is well-known as taught by Takahashi et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/July 14, 2021                                                /TAE H YOON/                                                                             Primary Examiner, Art Unit 1762